 1                                 UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                  ***
 4    UNITED STATES OF AMERICA,                            Case No. 2:16-cr-00265-GMN-CWH
 5                             Plaintiff,
                                                           ORDER
 6          v.
 7    ERNESTO MANUEL GONZALEZ, et al.,
 8                             Defendants.
 9
10          This matter is before the court on defendants Coleman, Garcia, Halgat, Perez, Juarez,

11   Davisson, Ramirez, Voll motions for joinders (ECF Nos. 793, 837, 875, 877, 886, 1053, 1055,

12   1079) submitted in support of defendant Gonzalez’s motion to suppress (ECF No. 781), filed on

13   September 26, 2018.

14   I.     BACKGROUND

15          This case arises from a superseding indictment naming defendant Gonzalez and 22 co-

16   defendants in a number of charges stemming from their alleged involvement with the Vagos

17   Outlaw Motorcycle Gang (“Vagos OMG”). (Superseding Indictment (ECF No. 13).) Gonzalez

18   moves to suppress evidence obtained from a February 13, 2010 traffic stop that occurred in Santa

19   Clara County California. (Mot. to Suppress (ECF No. 781).) Gonzalez argues that the

20   warrantless search and seizure, interrogation and arrest were unlawful and in violation of his

21   Fourth and Fifth Amendment rights. (Id.) Defendants Coleman, Garcia, Halgat, Perez, Juarez,

22   Davisson, Ramirez, and Voll, all move to join Gonzelez’s motion to suppress, arguing that they

23   are similarly situated.

24   II.    ANALYSIS

25          An individual seeking to exclude evidence allegedly obtained in violation of the Fourth

26   Amendment protections must have standing. United States v. Pulliam, 405 F.3d 782, 785-86 (9th

27   Cir. 2005). The defendant bears the burden of demonstrating that his Fourth Amendment rights

28   were violated by the unlawful search and seizure. United States v. Caymen, 404 F.3d 1196, 1199
 1   (9th Cir. 2005). The protections of the Fourth Amendment may be invoked by a criminal

 2   defendant if he can demonstrate a “legitimate expectation of privacy in the place searched or of

 3   the item[s] seized.” United States v. Ziegler, 474 F.3d 1184, 1189 (9th Cir. 2007). A defendant

 4   lacks standing when his expectation of privacy has not been infringed. Pulliam, 405 F.3d at 785-

 5   86. As a result, the exclusionary rule is unavailable to a defendant who lacks standing. United

 6   States v. Thomas, 447 F.3d 1191, 1199 n.9 (9th Cir. 2006).

 7          Defendants Coleman, Garcia, Halgat, Perez, Juarez, Davisson, Ramirez, and Voll move to

 8   join Gonzalez’s motion to suppress evidence obtained from a 2010 traffic stop, arguing that they

 9   are all similarly situated, and incorporate the underlying points and authorities. These defendants

10   do not provide any evidence of how their reasonable expectation of privacy was infringed upon

11   during the 2010 traffic stop. Given that these defendants do not provide the court with an

12   individual legal basis of standing the court will deny the motions for joinder.

13   III.   CONCLUSION

14          IT IS THEREFORE ORDERED that Defendants Coleman, Garcia, Halgat, Perez, Juarez,

15   Davisson, Ramirez, and Voll’s motions for joinder (ECF Nos. 793, 837, 875, 877, 886, 1053,

16   1055, 1079) are DENIED without prejudice.

17

18          DATED: November 29, 2018

19
20

21                                                         C.W. HOFFMAN, JR.
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                 Page 2 of 2
